02/23/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 20-0197


                                      DA 20-0197
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                         ORDER

 RICHARD D. HINMAN,

              Defendant and Appellant.
                                _________________

      Pursuant to the Internal Operating Rules of this Court, this cause is classified for
oral argument before the Court sitting en banc and is hereby set for argument on Friday,
April 8, 2022, at 9:30 a.m. The Court will determine at a later date whether the argument
will be held via Zoom or in the Courtroom of the Montana Supreme Court, Joseph P.
Mazurek Justice Building, Helena, Montana.
      IT IS FURTHER ORDERED that pursuant to M. R. App. P. 17(3), oral argument
times in this cause number shall be forty (40) minutes for the Appellant and thirty (30)
minutes for the Appellee.
      Counsel should be mindful of the provisions of M. R. App. P. 17(6).
      The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Robert J. Whelan, District Judge.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                February 23 2022